DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications: 
Application No. 15/376,257; 
Application No. 13/842,521;
Application No. 13/839,949; 
Application No. 13/840,563; and
Application No. 61/758,660
fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1-20 of the present application are directed to an optical waveguide comprising a first waveguide stage and a second waveguide stage.  As described in the present specification, an optical waveguide including a first waveguide stage and a second waveguide stage is illustrated in the embodiment of Figures 1-8 (see paragraphs 14-25 and 181-217).  The embodiment of Figures 1-8, including the optical waveguide comprising a first waveguide stage and a second waveguide stage as required by claims 1-20 of the present application, does not find support in the applications listed above.
The examiner notes that Application 14/726,152 is the earliest filed application to which priority is presently claimed that provides support for the claimed invention in the present application.  Thus, the effective filing date of claims 1-20 for the purpose of applying prior art is May 29, 2015.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on September 17, 2021 have all been considered and made of record (note the attached copy of form PTO-1449), with the exception of the reference 39, wherein the reference number is incorrect.
Drawings
Seventy-one (71) sheets of drawings were filed on June 14, 2021.
The drawings are objected to because the reference numbers are not of sufficient size to be plain and legible and do not comply with 37 C.F. R. 1.84, (p)(1) and (p)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,422,944 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 of U.S. Patent No.10,422,944 at least disclose or suggest all of the limitations of claim 1-20 of the present application.
Regarding claim 1; U.S. Patent No.10,422,944 claims an optical waveguide (see claims 1, 9, and 19) comprising: 
5a first waveguide stage (first waveguide portion; first waveguide stage; see claims 1, 9, 19) comprising a first light coupling surface (light coupling portion; surface of light coupling cavity) configured to receive light from a light source (light source), a first light transmission portion (first light transmission portion); and a first light extraction portion (first light extraction portion; see claims 1, 9, and 19); and 10
a second waveguide stage (second waveguide portion; second waveguide stage; see claims 1, 9, 19) adjacent to and separate from the first waveguide stage, the second waveguide stage comprising: 
a second light coupling surface (light coupling portion; surface of light coupling cavity) at least partially aligned with the first light coupling surface; 
a second light transmission portion (second light transmission portion); and 15
a second light extraction portion (second light extraction portion).
Regarding claim 2; see claim 1 (light direction features are light redirection features) of U.S. Patent No.10,422,944.
Regarding claim 3; see claims 2, 10 and 20 of U.S. Patent No.10,422,944.
Regarding claim 4; see claims 3 and 11 of U.S. Patent No.10,422,944.
Regarding claim 5; see claims 5, 14, and 23 of U.S. Patent No.10,422,944.
Regarding claim 6; see claims 6, 15, and 24 of U.S. Patent No.10,422,944.
Regarding claim 7; see claims 16 and 25 of U.S. Patent No.10,422,944.
Regarding claim 8; see claims 7 and 17 of U.S. Patent No.10,422,944.
Regarding claim 9; see claims 8 and 18 of U.S. Patent No.10,422,944.
Regarding claim 10; see claims 1, 2, 9, and 12 of U.S. Patent No.10,422,944.
Regarding claim 11; see claims 4, 12, and 21 of U.S. Patent No.10,422,944.
Regarding claim 12; see claims 12 and 22 of U.S. Patent No.10,422,944.
Regarding claim 13; see claims 9 and 19 of U.S. Patent No.10,422,944.
Regarding claim 14; see claim 18 of U.S. Patent No.10,422,944.
Regarding claim 15; U.S. Patent No.10,422,944 claims a luminaire (see claims 1, 7, 9, 17, and 19) comprising: P2433US393 
a housing (see claim 19); 
an optical waveguide disposed in the housing (see claim 19), wherein the optical waveguide comprises: a first waveguide stage (first waveguide stage; see claim 19) comprising a first light coupling portion (light coupling portion; see claim 19) in a 5first surface and a light emitting second surface (light emitting second surface; see claim 19); and a second waveguide stage (second stage) comprising a second light coupling portion (light coupling portion) in a third surface and a light emitting fourth surface (light emitting second surface; see claim 19); and 
a light source (see claim 19) disposed in the housing and configured to provide light that 10is directly incident on the light coupling portions of the first stage and the second stage.
Regarding claim 16; see claims 2, 10 and 20 of U.S. Patent No.10,422,944.
Regarding claim 17; see claims 4, 12, and 21 of U.S. Patent No.10,422,944.
Regarding claim 18; see claims 12 and 22 of U.S. Patent No.10,422,944.
Regarding claim 19; see claims 5, 14, and 23 of U.S. Patent No.10,422,944.
Regarding claim 20; see claims 7 and 17 of U.S. Patent No.10,422,944.

Claims 1, 8, 11, 12, 15, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,099,317 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No.10,422,944 at least disclose or suggest all of the limitations of claim 1, 8, 11, 12, 15, 17, 18, and 20 of the present application.
Regarding claim 1; see claims 1, 9, and 19 of U.S. Patent No. 11,099,317.  A plurality of waveguide portions inherently form at least first and second waveguide stages, wherein each waveguide portion is a stage.  Redirection features are light extraction features.
Regarding claim 15; see claims 1, 9, and 19 of U.S. Patent No. 11,099,317.
Regarding claims 8 and 20; see claim 19 of U.S. Patent No. 11,099,317.
Regarding claims 11 and 17; see claim 8 of U.S. Patent No. 11,099,317.
Regarding claims 12 and 18; see claim 16 of U.S. Patent No. 11,099,317.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottesch et al. (US 7,111,969 B2).
Regarding claims 1-4, 8, and 10; Bottesch et al. discloses an optical waveguide (see Figure 4), comprising: 
5a first waveguide stage (light-direction element 1a’) comprising: 
a first light coupling surface (first light coupling surface; see annotated Figure 4 below) configured to receive light from a light source (LED 2); 
a first light transmission portion (first light transmission portion; see annotated Figure 4 below); and 
a first light extraction portion (the surface with reflection surfaces 8’ forms a first light extraction portion);  and 10
a second waveguide stage (light-direction element 1a) adjacent to and separate from the first waveguide stage (1a’; see Figure 4), the second waveguide stage (1a) comprising: 
a second light coupling surface (second light coupling surface; see annotated Figure 4 below) at least partially aligned with the first light coupling surface; 
a second light transmission portion (second light transmission portion; see annotated Figure 4 below); and 15
a second light extraction portion (the surface with reflection surfaces 8 forms a second light extraction portion);
wherein the first light extraction portion (surface with features 8’, 9) of the first waveguide stage (1a’) comprises a first major surface with light direction features (8’, 9);
wherein the light direction features (8’) comprise two light extraction features (at least two light extraction features 8’ are provided) and a light redirection feature (surface 9 is a light redirection feature);
wherein the first waveguide portion (1a’) 25receives light from the light source (2) and the second waveguide portion (1a) receives light directed out of the first light extraction portion of the first waveguide stage (1a’; see Figure 4);
the optical waveguide of claim 1 (see the discussion above) is disposed in a luminaire (lamp; see Figure 4) comprising an 10LED (2);
wherein the second light extraction portion (surface with features 8) of the second waveguide stage (1a) comprises a plurality of light extraction surfaces (surfaces of 8) with light extraction features (8).  

    PNG
    media_image1.png
    470
    646
    media_image1.png
    Greyscale

Regarding claims 15, 16, and 20; Bottesch et al. discloses a luminaire (lamp; see Figure 4) comprising: P2433US393 
a housing (Bottesch et al. teaches that the lamp of Figure 4 may comprise a break light, a closure light, or a blinker; see column 3, lines 32-67, all of which inherently include a housing; Bottesch et al. teaches that a housing 20 with a light disk 22; see Figures 1 and 2, is provided in a known manner for vehicle lamps; see column 2, lines 1-26);
an optical waveguide (see Figure 4) disposed in the housing (20), wherein the optical waveguide comprises: 
a first waveguide stage (1a’) comprising 
a first light coupling portion (first light coupling surface; see annotated Figure 4 above) in a 5first surface and 
a light emitting second surface (first light transmission portion; see annotated Figure 4 above); and 
a second waveguide stage (1a) comprising 
a second light coupling portion (second light coupling surface; see annotated Figure 4 above) in a third surface and 
a light emitting fourth surface (second light transmission portion; see annotated Figure 4 above); and 
a light source (LED 2) disposed in the housing (20) and configured to provide light that 10is directly incident on the light coupling portions of the first stage (1a’) and the second stage (1a);
wherein the light extraction portion of the first stage (1a’) comprises two light extraction features (8’) and a light redirection feature (9); and 
 wherein the light source (2) comprises at least one LED. 

Allowable Subject Matter
Claims 5-7, 9, 11-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The optical waveguide defined by claim 5, wherein the first waveguide stage comprises at least one protrusion and the second waveguide stage comprises at 30least one cavity that receives the at least one protrusion to create an air gap in combination with all of the limitations of base claim 1; 
The optical waveguide defined by claim 6, wherein the first and second waveguide portions are configured to provide beam angles in a range of between 10 degrees and 60 degrees in combination with all of the limitations of base claim 1;
The optical waveguide defined by claim 7, wherein the first and second waveguide stages are configured to provide beam angles in a range between 15 degrees and 40 degrees in combination with all of the limitations of base claim 1;
The optical waveguide defined by claim 9, wherein the inner cavity of the second waveguide stage is defined by a tapered surface and a planar base surface in combination with all of the limitations of base claim 1;
The optical waveguide defined by claim 11, wherein at least one of the plurality of 20light extraction surfaces is textured, in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 10;
The optical waveguide defined by claim 13, wherein a light emitting interior cavity is disposed in the second light extraction portion of the second waveguide stage in combination with all of the limitations of base claim 1; 
The luminaire defined by claim 17, wherein the light emitting fourth surface of the second stage is textured, in combination with all of the limitations of base claim 15 and all of the limitations of intervening claim 16;  
The luminaire defined by claim 18, wherein the light emitting fourth surface of the 20second stage is polished in combination with all of the limitations of base claim 15 and all of the limitations of intervening claim 16;  
The luminaire defined by claim 19, wherein one of the first stage and the second stage comprises at least one protrusion and the other of the first stage and the second stage comprises at least one cavity that receives the at least one 25protrusion to create an air gap between the first stage and the second stage in combination with all of the limitations of base claim 15 and all of the limitations of intervening claim 16.
Claim 12 depends from claim 11;  and claim 14 depends from claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874